DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species I in the reply filed on 12/30/2020 is acknowledged. However, upon further consideration, the election requirement as set forth in the Office action mailed on 10/30/2020 is hereby withdrawn, and all claims have been examined.

Claim Objections
Claims 4, 10-12, 14, and 21 are objected to because of the following informalities:  
In claims 4 and 10-12 should depend upon claim 2 for antecedent basis purpose.
In clam 14, “the third generator voltage (U3)” lack antecedent basis in the claims.
In claim 21, line 4, “a PV generator” is introduced which has already been recited in line 2.
Appropriate correction is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it exceeds 150 words in length and it contains legal phraseology, such as “wherein”. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “the first (W1)”, “the second (W2)”, “the third (W3)”, “the fourth (W4)”, “the fifth (W5”) and “the sixth (W6) parameter”. There is insufficient antecedent basis for this limitations in the claim.
Claim 22 is indefinite due to its dependency upon claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuotio et al. (US 8,239,149).

Regarding claim 1, Nuotio et al. discloses a method for detecting a potential-induced degradation (PID) of PV modules of a PV installation, having a measurement pass, comprising: operating a PV generator of the PV installation at a maximum power point (MPP) with values of generator voltage (UMPP) and generator current (IMPP) associated with the maximum power point (MPP) (see claim 15 and annotated Fig. 4 below), operating the PV generator of the PV installation at a first generator voltage (U1) and detection of a first generator current (I1) associated with the first generator voltage (U1), operating the PV generator of the PV installation additionally at a second generator voltage (U2) and detection of a second generator current (I2) associated with 2), wherein the first generator voltage (U1) dictates that a first power (P1), with P1 = U1*I1, of the PV generator at the first generator voltage (U1) is in a predefined first ratio (V1), with V1= P1/PMPP and V1  ≤ 1, with the power (PMPP) at the maximum power point (MPP) of the PV generator, and wherein the second generator voltage (U2) dictates that a second power (P2), with P2 = U2*I2, of the PV generator at the second generator voltage (U2) is in a predefined second ratio (V2), with V2 = P2/P1 and V2 < 1, with the first power (P1) of the PV generator, and wherein a characteristic quantity Y that characterizes a progress of the potential-induced degradation (PID) is determined from the values of the first and second generator voltages (U1, U2) and/or the first and second generator currents (I1, I2) (see claim 15 and annotated Fig. 4 below).
Regarding claim 2, Nuotio et al. discloses a method, further comprising: operating the PV generator at a third generator voltage (U3), and detecting a third generator current (I3) associated with the third generator voltage (U3), wherein the third generator voltage (U3) dictates that a third power (P3), with P3=U3*I3, of the PV generator at the third generator voltage (U3) is in a predefined third ratio (V3), with V3 = P3/P1  and V3 < 1, with the first power (P1) of the PV generator, and a relationship in the form (U3 < U1 < U2) applies to the generator voltages (U1, U2, U3) in accordance with their values, wherein the characteristic quantity Y that characterizes the progress of the potential-induced degradation is determined from the values of the first, the second and the third generator voltage (U1, U2, U3) and/or the first, the second and the third generator current (I1, I2, I3) (see claim 15 and annotated Fig. 4 below).
3) of the PV generator at the third generator voltage (U3) is equal to the second power (P2) of the PV generator at the second generator voltage (U2) (see annotated Fig. 4 below).
Regarding claim 6, Nuotio et al. discloses a method, wherein the first generator voltage (U1) denotes a maximum power point of the PV generator (MPP) (see annotated Fig. 4 below).
Regarding claim 11, Nuotio et al. discloses a method, wherein the characteristic quantity Y is determined from a fifth parameter (W5) that takes into consideration a first voltage difference (U2-U1), within the IU graph (see claim 13 and annotated Fig. 4 below). 
Regarding claim 15, Nuotio et al. discloses a method, wherein a start of the measurement pass is effected under event control (see claim 1).

    PNG
    media_image1.png
    555
    785
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nuotio et al. (US 8,239,149) in view of Oberzaucher et al. (US 2015/0185272).

Regarding claim 16, even arguendo, without conceding, that Nuotio et al. does not disclose generating a warning signal if the characteristic quantity Y is outside a predefined tolerance range, Oberzaucher et al. shows that this feature is well known in the art. Oberzaucher et al. discloses generating a warning signal if a faulty PV generator has been detected (see par. [0040]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, allowing automatic disablement of the converter.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2013/0027997) in view of Nuotio et al. (US 8,239,149).


Although Tan et al. does not appear to disclose detecting potential-induced degradation (PID), Nuotio et al. shows that this feature is well known in the art. Nuotio et al. discloses an evaluation circuit (i.e., a processor, claim 15) connected to the current sensor (i.e., a current sensing circuit, claim 15) and the voltage sensor (i.e., a voltage sensing circuit, claim 15), wherein the PV inverter is configured to perform a method for detecting a potential-induced degradation (PID) of PV modules of a PV installation, having a measurement pass, comprising: operating a PV generator of the PV installation at a maximum power point (MPP) with values of generator voltage (UMPP) and generator current (IMPP) associated with the maximum power point (MPP) (see claim 15 and annotated Fig. 4 below), operating the PV generator of the PV installation at a first generator voltage (U1) and detection of a first generator current (I1) associated with the first generator voltage (U1), operating the PV generator of the PV installation 2) and detection of a second generator current (I2) associated with the second generator voltage (U2), wherein the first generator voltage (U1) dictates that a first power (P1), with P1 = U1*I1, of the PV generator at the first generator voltage (U1) is in a predefined first ratio (V1), with V1= P1/PMPP and V1  ≤ 1, with the power (PMPP) at the maximum power point (MPP) of the PV generator, and wherein the second generator voltage (U2) dictates that a second power (P2), with P2 = U2*I2, of the PV generator at the second generator voltage (U2) is in a predefined second ratio (V2), with V2 = P2/P1 and V2 < 1, with the first power (P1) of the PV generator, and wherein a characteristic quantity Y that characterizes a progress of the potential-induced degradation (PID) is determined from the values of the first and second generator voltages (U1, U2) and/or the first and second generator currents (I1, I2) (see claim 15 and annotated Fig. 4 below). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, accurately detecting degradation of PV modules.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2013/0027997) in view of Nuotio et al. (US 8,239,149) as applied to claims 18 and 21 above, and further in view of Oberzaucher et al. (US 2015/0185272).

Regarding claim 19, even arguendo, without conceding, that Nuotio et al. does not disclose generating a warning signal if the characteristic quantity Y is outside a predefined tolerance range, Oberzaucher et al. shows that this feature is well known in 

Allowable Subject Matter
No art has been found for a prior art rejection of claims 4, 5, 7-12, 14, 17, and 20 at this time.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


4/10/2021